Citation Nr: 0819616	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee chondromalacia.

3.  Entitlement to an effective date prior to May 11, 2005, 
for the assignment of a 10 percent disability rating for 
right knee chondromalacia.

4. Entitlement to an effective date prior to May 11, 2005, 
for the assignment of a 10 percent disability rating for left 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on 
appeal. In October 2007, the Board returned the case to the 
RO for additional development and the case was subsequently 
returned to the Board for further appellate review

The issues of entitlement to an effective date prior to May 
11, 2005, for the assignment of 10 percent disability ratings 
for right knee chondromalacia and left knee chondromalacia 
are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia does not manifest 
any limitation of extension or limitation of flexion to 30 
degrees.  

2.  The veteran's left knee chondromalacia does not manifest 
any limitation of extension or limitation of flexion to 30 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 
5099-5014 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 
5099-5014 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2005.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should the claims be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial, the veteran is not prejudiced by the 
failure to provide him that further information.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
lease general notice of that requirement to the claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically The Disabled American Veterans, and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the rating decision on appeal, the 
Statement of the Case and a Supplemental Statement of the 
Case all of which combined to inform the veteran and his 
representative of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluations 
assigned for his knee disabilities do not accurately reflect 
the severity of those disabilities.  Disability evaluations 
are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The veteran's service-connected right and left knee 
disabilities have been evaluated as 10 percent disabling by 
analogy under Diagnostic Code 5099-5014 pertaining to 
osteomalacia.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a.  
Diagnostic Code 5014 provides that a disability is rated as 
arthritis, which is rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5014.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  
  
Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. Under Diagnostic Code 5260, a 
noncompensable rating is warranted if flexion is limited to 
60 degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  Full range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.

A review of the medical evidence reveals that the veteran's 
service-connected right and left knee disabilities are 
characterized by pain on motion, tenderness to palpation, and 
full range of motion.  Based upon his subjective complaints 
of pain, weakness, and stiffness, the veteran alleges that he 
is entitled to increased disability ratings for both his 
right and left knees.  Additionally, during his March 2008 
hearing, the veteran reported subjective complaints of 
looseness, giving away, and pain with motion.  At that time, 
the veteran indicated that he was not currently receiving 
treatment for his knee disabilities and in the past he had 
only received chiropractic treatment.  Upon review of the 
medical evidence of record, there is no indication that the 
veteran's right and left knee disabilities warrant disability 
ratings in excess of 10 percent.

The medical evidence of record demonstrates that the veteran 
does not satisfy the criteria for a compensable rating under 
the rating criteria for range of motion of the knee under 
Diagnostic Codes 5260, 5261.  Upon VA examination in May 
2005, the veteran exhibited full range of motion in both 
knees.  The Board acknowledges that pain began at 120 degrees 
of flexion; however, limitation of flexion to 120 would not 
warrant a compensable evaluation under Diagnostic Code 5260.  
In June 2005, private treatment records indicated full range 
of motion in both knees.  In August 2008, the veteran's 
chiropractor noted some decreased range of motion; however, 
he did provide any specific findings.  In this respect, the 
veteran exhibited his ability to flex his knees, with 
associated complaints of pain, during his hearing.  Thus, 
based on limitation of motion, the medical evidence does not 
support a rating in excess of 10 percent for right or left 
knee chondromalacia.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  As noted above, the veteran does not 
exhibit any limitation of flexion and limitation of extension 
such that a compensable rating is warranted for either knee.

The Board has also considered the applicability of a higher 
rating for the veteran's right and left knee disabilities 
under other appropriate Diagnostic Codes.  There is, however, 
no medical evidence of ankylosis, recurrent subluxation, 
lateral instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula such as to warrant the 
application of Diagnostic Codes 5256, 5257, 5258, or 5262.  
In May 2005, VA examination did not demonstrate any varus or 
valgus alignment, effusion, or lateral subluxation.  
Additionally, there was no evidence of instability with varus 
and valgus stress testing.  Anterior and posterior Drawer, 
Lachman's, and McMurray's testing was negative.  The patella 
appeared to track normally and there was no apprehension 
noted.  X-rays of both knees demonstrated normal alignment 
and well-maintained joint spaces; no bony destructive lesions 
were noted.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In May 2005, although the veteran 
experienced pain on motion and increased pain with 
repetition, his range of motion was not limited by the pain.  
Thus, there is no clinical evidence that the veteran's pain 
is so disabling such as to warrant a disability rating in 
excess of 10 percent for his right or left knee 
chondromalacia.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right and left knee disabilities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right and left knee 
disabilities is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent are not warranted under Diagnostic Code 5099-5014, or 
any other diagnostic criteria, for the veteran's right knee 
chondromalacia or for his left knee chondromalacia.





ORDER

A disability rating in excess of 10 percent for right knee 
chondromalacia is denied.

A disability rating in excess of 10 percent for left knee 
chondromalacia is denied.


REMAND

With regard to the issues of an effective date prior to May 
11, 2005, for the assignment of a 10 percent disability 
ratings for chondromalacia, in November 2005, queried as to 
why he was not awarded "back payments" regarding the July 
2005 grant of entitlement to 10 percent disability ratings 
for his service-connected knee disabilities, effective May 
11, 2005.  The RO addressed the matter in a June 2006 rating 
decision and held that an effective date prior to May 11, 
2005, was not warranted for the grant of 10 percent 
disability ratings for the veteran's right knee 
chondromalacia and left knee chondromalacia.  

The veteran submitted a notice of disagreement in June 2006 
alleging that the RO had not considered the additional 
evidence of record, which included a favorable finding from 
the Social Security Administration (SSA) holding that the 
veteran was disabled as of March 13, 1992.  In December 2006, 
the veteran again raised the issue of entitlement to "back 
pay" and noted that the matter had not been addressed in the 
most recent Supplemental Statement of the Case issued in 
December 2006.  In this respect, there is no record that a 
Statement of the Case was issued to the veteran concerning 
the issues of entitlement to an effective date prior to May 
11, 2005, for the assignment of a 10 percent disability 
rating for right knee chondromalacia and entitlement to an 
effective date prior to May 11, 2005, for the assignment of a 
10 percent disability rating for left knee chondromalacia.  
Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a Statement of the Case.   See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should issue a Statement of 
the Case in connection with the veteran's 
claims for entitlement to an effective 
date prior to May 11, 2005, for the 
assignment of a 10 percent disability 
rating for right knee chondromalacia and 
to entitlement an effective date prior to 
May 11, 2005, for the assignment of a 
10 percent disability rating for left 
knee chondromalacia.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from those determinations.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


